Citation Nr: 0127124	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  98-01 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claim of entitlement 
to service connection for tinea pedis, claimed as a foot 
condition.  The veteran subsequently perfected this appeal.

The Board notes that in his November 1996 Application for 
Compensation, the veteran raised a claim of entitlement to 
service connection for a tooth condition.  At this time, the 
Board refers this claim to the RO for the appropriate action.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for benefits.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether VA will attempt to obtain this evidence or 
if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran underwent a VA examination in February 1997 and 
reported a history of fungi on his feet since 1954.  The 
veteran was diagnosed with the following:  
1) tinea pedis; 2) tinea unguium, mild; and 3) tinea 
corporis.  The veteran contends that his foot problems are 
due to his basic training in Puerto Rico in 1954.  

The Board notes that the veteran's service medical records 
are not in the claims folder.  On review of the file, this 
information has been requested.  In response to various 
requests, the RO was informed that no service medical records 
or hospital reports from the Surgeon General's office were 
found.  In May 1997, the RO made a formal finding on the 
unavailability of service medical records.  

In May 2001, the RO sent the veteran a development letter 
wherein it indicated the veteran could help with his claim by 
completing the NA Form 13055 Request for Information Needed 
to Reconstruct Medical Data.  The veteran completed this form 
and returned it to the RO in June 2001.  The veteran 
indicated that he has received treatment from August 1954 to 
the present at "Tortuguero, Ft. Buchanan, Hawaii and now in 
the VA Hospital."  

The Board is mindful that in cases where service medical 
records are unavailable, there is a heightened duty to assist 
the veteran in developing the evidence to support his claim.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  The veteran 
asserts that this condition developed during basic training 
and that he has received treatment at various military 
facilities; therefore, the RO should attempt to obtain any 
medical records directly from Tortuguero and Ft. Buchanan.  
In his January 1998 substantive appeal, the veteran indicated 
that he was treated in Hawaii in 1956 and 1957 for this 
condition.  The veteran, however, has not identified the 
military facility at which this treatment took place.

The veteran also indicated that his foot condition was under 
control until 1996 when it started again and he sought 
treatment from Carlos J. Berrocal, M.D.  An October 1996 
report from Dr. Berrocal indicates that the veteran has been 
a patient for the past 10 years during which time he has 
complained on several occasions of problems with his feet.  
Dr. Berrocal further noted that the veteran reported 
developing a micotic infection during his stint in the army 
and that it has been troubling him ever since.  In December 
1996, the RO requested that the veteran complete an 
authorization in order to obtain Dr. Berrocal's records.  It 
does not appear the veteran has provided the appropriate 
authorization and therefore, these records have not been 
requested.

Pursuant to the VCAA, VA will make reasonable efforts to 
obtain private medical records.  66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)).  
Reasonable efforts generally consist of an initial request 
for the records, and if the records are not received, at 
least one follow-up request.  Id.  The Board notes that if 
necessary, the claimant must authorize the release of any 
records.  66 Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(ii)).  

In August 2000, the veteran submitted medical evidence from 
the VA medical center (VAMC) in San Juan for the period from 
approximately June to July 2000 and also indicated that he 
was treated in September 1999 at the VAMC in Orlando for the 
same condition.  Medical records indicate that in June 2000, 
the veteran was seen at VAMC San Juan for complaints related 
to fungus in both feet as a recurrent condition.  It does not 
appear that records from VAMC Orlando have been requested.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Without obtaining and 
reviewing the records from VAMC Orlando, the Board cannot be 
sure whether or not these records would aid the veteran in 
the establishment of entitlement to service connection.  
Therefore, these records must be requested.


Accordingly, this case is remanded as follows:

1. The veteran should be contacted and 
requested to provide the names and 
addresses of all VA and non-VA 
healthcare providers where he has 
received treatment related to his foot 
condition. After obtaining any 
appropriate authorization, the RO 
should attempt to obtain and associate 
with the claims folder copies of all 
pertinent treatment reports identified 
by the veteran, which are not 
currently of record.  This should 
include, but not be limited to, any 
treatment records from VAMC Orlando 
and from Dr. Berrocal.  Any records 
obtained should be associated with the 
claims folder.

2. The veteran should again be contacted 
and requested to specifically identify 
the dates on which he received 
treatment for his feet at Tortuguero 
and Ft. Buchanan.  The veteran should 
also be requested to identify the 
facility in Hawaii where he underwent 
treatment in 1956 and 1957.  
Thereafter, the RO should attempt to 
obtain any available medical records 
directly from these facilities for the 
relevant time periods.  Any records 
obtained should be associated with the 
claims folder.

3. The RO should review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) are fully complied 
with and satisfied.

4. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether service connection for a 
skin disorder of the feet is 
warranted.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




